1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLERIDGE B. STROUD,                                Case No.: 19-CV-924-JLS(WVG)
12                                     Petitioner,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE PETITIONER’S
                                                         MOTION TO APPOINT COUNSEL
14   ROBERT NEUSCHMID, Warden,
15                                   Respondent.         [Doc. No. 3.]
16
17         Petitioner moves for appointment of counsel. However, because there is insufficient
18   basis to appoint counsel at this time, Petitioner’s motion is DENIED.
19         The Sixth Amendment right to counsel does not extend to federal habeas corpus
20   actions by state prisoners. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Chaney v.
21   Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Knaubert v. Goldsmith, 791 F.2d 722, 728
22   (9th Cir. 1986). However, financially eligible habeas petitioners seeking relief pursuant to
23   28 U.S.C. § 2254 may obtain representation whenever the court “determines that the
24   interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B) (West 2000); Terrovona v.
25   Kincheloe, 912 F.2d 1176, 1181 (9th Cir. 1990); Bashor v. Risley, 730 F.2d 1228, 1234
26   (9th Cir. 1984). In the Ninth Circuit, “[i]ndigent state prisoners applying for habeas relief
27   are not entitled to appointed counsel unless the circumstances of a particular case indicate
28

                                                     1
                                                                                19-CV-924-JLS(WVG)
1    that appointed counsel is necessary to prevent due process violations.” Chaney, 801 F.2d
2    at 1196; Knaubert, 791 F.2d at 728-29.
3          Districts courts do have discretion, however, pursuant to 28 U.S.C. section
4    1915(e)(1), to request that an attorney represent indigent civil litigants upon a showing of
5    exceptional circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th
6    Cir. 2004). “A finding of the exceptional circumstances of the plaintiff seeking assistance
7    requires at least an evaluation of the likelihood of the plaintiff’s success on the merits and
8    an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity of
9    the legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon,
10   789 F.2d 1328, 1331 (9th Cir. 1986)); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th
11   Cir. 1991).
12         The Court agrees that any pro se litigant “would be better served with the assistance
13   of counsel.” Rand, 113 F.3d at 1525. However, so long as a pro se litigant, like Plaintiff
14   in this case, is able to “articulate his claims against the relative complexity of the matter,”
15   the exceptional circumstances which might require the appointment of counsel do not exist.
16   Rand, 113 F.3d at 1525 (finding no abuse of discretion under 28 U.S.C. § 1915(e) when
17   district court denied appointment of counsel despite fact that pro se prisoner “may well
18   have fared better-particularly in the realms of discovery and the securing of expert
19   testimony”). The Court has reviewed the Petition and finds there is insufficient basis to
20   find that Petitioner is likely to succeed on the merits.            Accordingly, exceptional
21   circumstances for appointment of counsel do not exist.               Petitioner’s request for
22   appointment of counsel is DENIED without prejudice.
23         IT IS SO ORDERED.
24   Dated: September 4, 2019
25
26
27
28

                                                    2
                                                                                  19-CV-924-JLS(WVG)
